REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:
The closest prior art is Carruthers US Publication 2011/0303558 who teaches a pyrolyzed polyvinylidene chloride carbon monolith adsorbent comprising a porosity, at least 80% of which is constituted by pores with diameter less than 2 nm, and at least 60% of which is constituted by pores having size in a range of from 0.3 to 0.72 nm. The claimed invention teaches at least 20% of pores between 0.9 to 2.7 nm, at least 5 % of pores between 2.7 nm – 49 nm. Thus, there is an overlap of pore range between the claimed invention and Carrruthers. However, Carruthers does not teach or suggest having less than 100cc/L of sorbent material volumes in pores smaller than 9Å and it is suggested that Carruthers would have 60% of pores smaller than 9Å. 
Previously cited Hornbostel US Patent 9,452,380 (cited in the parent) teaches the pores are in the range of 5 to 15 angstroms, but do not disclose the volume percentage and do not disclose pores of the larger size as claimed. Thus the prior art does not teach or fairly suggest a porous gas sorbent material comprising less than 100cc/L of volume in pores smaller than 9 Å, greater than 200 cc/L of pores between 9Å-27Å, and greater than 50cc/L of pores between 27-490Å. The applicants have unexpectantly that the pore distribution of the claimed size and concentration provided beneficial results.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.